Filed Pursuant to Rule 424(b)(1) Registration No. 333-203274 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Offering Price Amountof Registration Fee (1) 5.625% Notes due 2023 $58,100 Guarantees of 5.625% Notes due 2023 Total (1)The registration fee, calculated in accordance with rule 457(r), is being transmitted to the SEC on a deferred basis pursuant to Rule 456(b). (2)Pursuant to Rule 457(n) under the Securities Act of 1933, as amended, no separate fee is payable for the guarantees of the notes. FINALPROSPECTUS SUPPLEMENT (To Prospectus dated April 7, 2015) ExamWorks Group, Inc. 5.625% Senior Notes due2023 We are offering $500.0 million in aggregate principal amount of senior notes due2023 (the “notes”). The notes will be guaranteed, jointly and severally, on a senior unsecured basis by certain of our existing and future direct and indirect domestic subsidiaries. The notes will bear interest at the rate of5.625% per year. Interest will be payablesemi-annually in cash in arrears onApril 15andOctober 15of each year, commencing on October 15, 2015. The notes will mature on April 15, 2023. The notes will be redeemable, in whole or in part, at any time on or after April 15, 2018 at the redemption prices specified under “Description of the Notes—Optional Redemption.” Prior to such date, we may redeem some or all of the notes at a redemption price of100% of the principal amount, plus accrued and unpaid interest, if any, to the redemption date, plus a “make whole” premium. We may redeem up to40% of the notes before April 15, 2018 with the net cash proceeds from certain equity offerings. The notes and the guarantees will be our general senior unsecured obligations and will be subordinated to all of our and the guarantors’ existing and future secured debt to the extent of the value of the assets securing that secured debt. In addition, the notes and the guarantees will be structurally subordinated to all of the liabilities of our subsidiaries that are not guaranteeing the notes, to the extent of the value of the assets of those subsidiaries. Investing in the notes involves risks. Please see the sections entitled “ Risk Factors ” beginning on page 15 of our Annual Report on Form 10-K for the year ended December 31, 2014 and in this prospectus s upplement beginning on page S-13 and the accompanying prospectus beginning on page 6 . Per note Total Public offering price(1) 100.00% $ Underwriting discount 1.25% $ Proceeds, before expenses, to us 98.75% $ Plus accrued interest, if any, from April 16, 2015, if settlement occurs after such date. The issuer does not intend to apply for listing of the notes on any securities exchange or for inclusion of the notes in any automated quotation system. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to distribute the notes in book-entry form through the facilities of The Depository Trust Company for the benefit of its direct and indirect participants on or aboutApril 16, 2015. Joint Book-Running Managers BofA Merrill Lynch SunTrust Robinson Humphrey Wells Fargo Securities Barclays Deutsche Bank Securities Fifth Third Securities Goldman, Sachs & Co. The date of this prospectus supplement is April9, 2015 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page NON-GAAP FINANCIAL MEASURES S-1 FORWARD-LOOKING STATEMENTS S-1 SUMMARY S-3 THE OFFERING S-10 RISK FACTORS S-13 USE OF PROCEEDS S-19 RATIO OF EARNINGS TO FIXED CHARGES S-20 CAPITALIZATION S-21 CERTAINU.S. FEDERAL INCOME TAX CONSIDERATIONS S-22 DESCRIPTION OF THE NOTES S-27 DESCRIPTION OF OTHER INDEBTEDNESS S-70 UNDERWRITING (CONFLICT OF INTEREST) S-72 LEGAL MATTERS S-76 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM S-76 WHERE YOU CAN FIND MORE INFORMATION S-76 INCORPORATION BY REFERENCE S-76 PROSPECTUS ABOUT THIS PROSPECTUS 1 WHERE YOU CAN FIND MORE INFORMATION 1 INCORPORATION BY REFERENCE 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 3 RATIO OF EARNINGS TO FIXED CHARGES 5 RISK FACTORS 6 USE OF PROCEEDS 7 DESCRIPTION OF DEBT SECURITIES 8 DESCRIPTION OF GUARANTEES OF DEBT SECURITIES 11 PLAN OF DISTRIBUTION 12 LEGAL MATTERS 12 EXPERTS 12 We provide information to you about this offering in two separate documents. The accompanying prospectus provides general information about us and the securities we may offer from time to time. This prospectus supplement describes the specific details regarding this offering. Additional information is incorporated by reference in this prospectus supplement. If information in this prospectus supplement is inconsistent with the accompanying prospectus, you should rely on this prospectus supplement. We have not authorized anyone to provide any information or make any representations other than that contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or any free writing prospectus filed by us with the Securities and Exchange Commission, or the “SEC.” We have not, and the underwriters have not, authorized anyone else to provide you with different or additional information. Neither we nor the underwriters take any responsibility for, nor can we provide any assurance as to the reliability of, any different or additional information that others may give you. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer and sale thereof is not permitted. You should not assume that the information in this prospectus supplement, the accompanying prospectus, any free writing prospectus or any document incorporated by reference herein or therein is accurate as of any date other than their respective dates. Our business, financial condition, results of operations and prospects may have changed since those dates. NON-GAAP FINANCIAL MEASURES In this prospectus supplement we present Adjusted EBITDA, Pro Forma net income, and Pro Forma Adjusted EBITDA, which are non-GAAP measures that are described and reconciled from net income and are not substitutes for the GAAP equivalent measure.They are not measurements of our financial performance under GAAP and should not be considered as alternatives to net income, operating income or any other performance measures derived in accordance with GAAP or as an alternative to cash flows from operating activities as a measure of our liquidity and should not be construed as an inference that our future results will be unaffected by unusual or non-recurring items.We define Adjusted EBITDA and Pro Forma Adjusted EBITDA as earnings before interest, taxes, depreciation, amortization, acquisition related transaction costs, stock based compensation expenses, and other expenses. Pro Forma net income and Pro Forma Adjusted EBITDA assume the transactions described in note 3(c) of our Annual Report on Form 10-K incorporated by reference herein had each occurred on January 1, 2013. We believe that these measures are important measures of our operating performance because they allow management, lenders, investors and analysts to evaluate and assess our core operating results from period to period after removing the impact of changes to our capitalization structure, acquisition related costs, income tax status, and other items of a non-operational nature that affect comparability. FORWARD-LOOKING STATEMENTS This prospectus supplement contains forward-looking statements that involve risks and uncertainties. Forward-looking statements convey current expectations or forecasts of future events for ExamWorks Group, Inc. and its consolidated subsidiaries (also referred to herein as “we,” “our,” “us,” “Company” or “ExamWorks”). Statements made in this prospectus supplement that express ExamWorks’ intentions, plans, beliefs, expectations or predictions of future events are forward-looking statements, which ExamWorks intends to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation ReformAct of1995. All statements contained in this prospectus supplement other than statements of historical fact, including statements regarding our future results of operations and financial position, business strategy and plans, and our objectives for future operations, are forward-looking. Forward-looking statements often include words such as “may,” “will,” “would,” “could,” “can,” “should,” “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” or “project,” or the negative of these terms or other similar expressions that convey uncertainty of future events or outcomes. Forward-looking statements may include information concerning ExamWorks’ possible or assumed future results of operations, including descriptions of ExamWorks’ revenues, profitability, outlook and overall business strategy. You should not place undue reliance on these statements because they are subject to numerous uncertainties and factors relating to ExamWorks’ operations and business environment, all of which are difficult to predict and many of which are beyond ExamWorks’ control. You should be aware that many uncertainties and factors (including the factors described in the section entitled “Risk Factors” in this prospectus supplement and the risk factors incorporated by reference herein) could affect ExamWorks’ actual financial results or results of operations and could cause actual results to differ materially from those in the forward-looking statements, including but not limited to: ● our ability to compete successfully; ● our ability to implement our growth strategy, including our acquisition program; ● our ability to integrate completed acquisitions; ● our expansion into international markets and our ability to operate in such markets; ● our increasing reliance on national account clients; ● our ability to secure additional financing; ● regulation of our industry, including changes in regulations affecting our client’s needs for our services or enactment of regulations impacting our business; ● our information technology and data management systems and the risk of security and data breaches; ● our ability to effectively and efficiently continue to develop and update our information technology platform; S-1 ● our ability to protect our intellectual property rights and other information, including non-public medical related personal information and other client data; ● our ability to monitor and retain qualified physicians and other medical providers; ● our ability to retain or expand our client relationships, or obtain new ones; ● our ability to provide our services in an accurate, timely and efficient manner; ● our ability to comply with existing and future regulation; ● our ability to retain key management personnel; and ● restrictions in our credit facility, the senior notes indenture, and future indebtedness. You should read the factors that we discuss under the caption “Risk Factors” in this prospectus supplement, the other risk factors incorporated by reference herein and the other cautionary statements made in this prospectus supplement as being applicable to all related forward-looking statements wherever they appear in this prospectus supplement. If one or more of these factors materialize, or if any underlying assumptions prove incorrect, our actual results, performance or achievements may vary materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Moreover, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time. It is not possible for our management to predict all risks, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements we may make. You should keep in mind that any forward-looking statement made in this report speaks only as of the date on which made. ExamWorks expressly disclaims any intent, obligation or undertaking to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise, except as required by law. This prospectus supplement also contains statistical data and estimates, including those relating to market size and growth rates of the markets in which we participate, that we obtained from industry publications and generated with internal analysis and estimates. These publications include forward-looking statements made by the authors of such reports. These forward-looking statements are subject to a number of risks, uncertainties, and assumptions. Actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. Some data and information are also based on our good faith estimates, which are derived from our review of internal surveys as well as the independent sources listed above. Although we believe these sources are reliable, we have not independently verified the information and cannot assure you of its accuracy or completeness. S-2 SUMMARY This summary does not contain all of the information that you should consider before investing in the notes. You should read the entire prospectus supplement carefully, including the matters discussed under the caption “ Risk Factors ” and the detailed information and financial statements included or incorporated by reference in this prospectus supplement. Unless otherwise indicated or the context otherwise requires, all references in this prospectus supplement to “ the Company, ” “ ExamWorks, ” “ we, ” “ our, ” “ us ” or similar terms mean ExamWorks Group, Inc. and its consolidated subsidiaries. Unless otherwise indicated, information is presented as of December 31, 2014. Our Company ExamWorks is a leading provider of independent medical examinations (“IMEs”), peer reviews, bill reviews, Medicare compliance, case management and other related services (“IME services” or the “IME industry”). We provide the majority of these IME services through our medical panel of independently contracted, credentialed physicians and other medical providers. Our clients include property and casualty insurance carriers, law firms, third-party claim administrators, and government agencies that use independent services to confirm the veracity of claims by sick or injured individuals and to facilitate the delivery and quality of cost–effective care for workers’ compensation, automotive, personal injury liability and disability insurance coverage. We help our clients manage costs and enhance their risk management and compliance processes by verifying the validity, nature, cause and extent of claims, identifying fraud and providing fast, efficient and quality IME services. We deliver our services in all50 U.S.states, Canada, the United Kingdom and Australia. Our operating model enables us to offer our clients the localized services they are accustomed to, while realizing the benefits of scale that accrue to a larger, integrated company. We provide our clients with the local presence, expertise and broad geographic coverage they increasingly require. Our size and geographic reach give our clients access to our medical panel and proprietary information technology infrastructure that has been specifically designed to streamline the complex process of coordinating referrals, scheduling appointments, complying with regulations and client reporting. Our primary service is to provide IMEs that give our clients authoritative and accurate answers to questions regarding the nature and permanency of medical conditions or personal injury, their cause and appropriate treatment. Additionally, we provide peer reviews, which consist of medical opinions by members of our medical panel without conducting physical exams; Medicare compliance services, which include workers’ compensation and liability Medicare set-aside solutions and related services that help mitigate costs and promote compliance; case management services, which include managing the medical and vocational cases of injured workers to facilitate timely recovery and/or return to work; and bill reviews, which consist of the review of physician and hospital bills to examine medical care rendered and its conformity to accepted standards of care and/or pricing. The qualifications, experience and availability of physicians and other medical providers are critical to the IME industry, as they are the primary determinants of the speed and quality with which IME services are performed. We provide our physicians and other medical providers with seamless document management, scheduling, transcription and tracking systems, helping them increase efficiency and optimize the number of IME services they can conduct based on their availability. Our ability to minimize administrative burden and schedule appointments efficiently encourages physicians and other medical providers to performIME services through us. Based on client and physician feedback, we believe our medical panel effectively meets our clients’ needs. Our revenues consist primarily of fees per IME service performed. Our fees vary by physician/medical provider, specialty and type of service. Our primary costs are the payments made to physicians and other medical providers on our medical panel. For the majority of our revenues, our costs are variable as most medical panel members are independent contractors, allowing us to maintain and manage our operating margins more effectively. Our long-standing relationships with clients have resulted in historically consistent and recurrent demand for our services. S-3 From July14, 2008 through March 31, 2015, we have acquired 50 IME services businesses, including leading IME services businesses in the United States, Canada, the United Kingdom and Australia, as well as a leading provider of software solutions to the IME industry. As a result of our corporate infrastructure and scale, we have developed and refined our services by identifying and integrating processes from acquired businesses throughout our entire organization that require accountability, set clear sales goals, and track progress effectively. We also maintain industry-specific accreditations, such as URAC that demonstrate that we have consistently met meaningful standards of quality and compliance in the delivery of our services. In addition, we maintain platforms and controls that provide further assurances about the quality and integrity of our IME services and processes. For example, ExamWorks’ private cloud computing platform allows us to maintain some of the industry’s most rigorous controls for the protection of confidential information. Our AT101 SOC2 Type2 certification, awarded upon the successful completion of an AT101 SOC2 Type2 Audit in North America, validates the robust nature of our technology platform and information security controls. For 2014 we reported net income of $10.5 million and Adjusted EBITDA of $132.1 million. Our Pro Forma net income for 2014 was $10.9 million and our Pro Forma Adjusted EBITDA was $138.6 million. Adjusted EBITDA was derived by adding the following back to net income: (i) $20.0 million of share-based compensation expense, (ii) $60.3 million of depreciation and amortization expense, (iii) $3.5 million of acquisition-related transaction costs, (iv) $1.2 million of other expenses (consisting principally of integration related expenses, such as facility termination, severance and relocation costs, associated with our acquisition strategy), (v) $32.2 million of interest and other expenses, net, and (vi) a $4.4 million provision for income taxes. Pro Forma Adjusted EBITDA was derived by adding the following back to Pro Forma net income: (i) $20.0 million of share-based compensation expense, (ii) $64.1 million of depreciation and amortization expense, (iii) $5.1 million of acquisition-related transactionand otherexpenses, (iv) $33.6 million of interest and other expenses, net, and (v) a $4.7 million provision for income taxes. See “Non-GAAP Financial Measures” above for a discussion of Adjusted EBITDA, Pro Forma net income, and Pro Forma Adjusted EBITDA. The adjustments are rounded to the nearest tenth of a million and therefore do not exactly match the corresponding EBITDA number. Industry Opportunity We believe the IME industry, excluding case management services, represents annual sales volumes of approximately $4.0billion in the United States, $0.5billion in Australia, $0.4billion in Canada and $0.5billion in the United Kingdom based on our analysis of data reported by the U.S.National Association of Insurance Commissioners (“U.S.NAIC”), Australia state workcover and motor accident commissions, the Insurance Bureau of Canada, the Association of Workers’ Compensation Boards of Canada and the Association of British Insurers regarding the number of claims made for which IME services may be requested in insurance lines we service, the estimated average price for IMEs and our knowledge of the IME market, our competitors and potential acquisition targets. The IME industry is highly fragmented, consisting of an estimated500 companies in the United States, most of which are privately owned and generate less than $10.0million in annual revenues, and thousands of independent physicians and other medical providers. Many of these companies provide IME services to only one line of business and only at a local level. In contrast, the needs and requirements of IME clients are increasingly sophisticated, requiring a broader portfolio of services, uniform quality standards, consistent reporting and robust administrative and information systems necessary to meet their needs across multiple geographic regions and lines of business. The following clients routinely request IME services: Clients Description Insurance Companies Mainly claims adjusters and in-house counsel for major insurance companies covering workers’ compensation, automotive, personal injury liability and disability insurance claims. Law Firms Attorneys who request IME services based on specific claims for insurance carriers. Third-Party Claim Administrators (“TPAs”) Administrators of claims and benefits for large self-insured corporations that outsource claims management. Government Agencies Government agencies across the federal, state and local levels (e.g., U.S.Department of Labor and Health Canada). State Funds State-run payors that provide mandatory workers’ compensation insurance to companies. S-4 IME Industry Growth Drivers We believe the IME industry presents IME services providers like us with continued potential for growth and profitability through consolidation, growth in international markets, and capture of market share from IME services companies without a national infrastructure, large credentialed medical panel and/or robust technology platform. The following are some of the factors that contribute to these opportunities: ● IME services are frequently used for a number of claims. IME services are regularly used by insurance companies, law firms, TPAs, government agencies and stated funds for the evaluation of non-litigated and litigated claims. In the U.S.IME market, we estimate, based on data reported by the U.S.NAIC, that approximately25million workers’ compensation, automotive, personal injury liability and disability insurance claims are made per year, which are potentially subject to IME services. Particular types of claims with high economic value, such as permanent disability, typically require IMEs and have shown strong demand in recent years. ● Cost containment and risk management will be primary areas of focus. Current macroeconomic, demographic and regulatory trends, including increased medical costs and administrative and regulatory burdens, will continue to pressure users of IME services to better manage costs, mitigate risks and ensure compliance. If settled, claims are usually paid as a multiple of medical expenses and other costs accrued. Consequently, clients increasingly demand fast, accurate and efficient provision of IME services to help manage costs. ● Demand for IME services due to the prevalence of fraud. The National Insurance Crime Bureau reports that approximately10% or more of insurance claims are fraudulent based on insurance industry studies. ADeloitte & Touche white paper “A Call to Action: Identifying Strategies to Win the War Against Insurance Claims Fraud,” published August9, 2012, estimated that fraud costs property and casualty insurers $30billion annually. Fraud erodes profit margins and increases premiums. Insurance industry executives are intensifying their efforts to address healthcare and insurance fraud, and we expect the demand for IME services to increase. ● Sources of low-risk revenue are increasingly attractive to physicians. Pressure in the healthcare industry on physician compensation encourages physicians to take on additional work, including performing IME services to supplement their incomes. There is almost no reimbursement risk associated with performing IME services as physicians are paid on a per service basis at a pre-negotiated rate. Consequently, demand from physicians to performIME services is expected to remain strong. ● International markets represent key growth opportunities. There are several international markets with demand for IME services either due to regulatory requirements, such as national health programs, or private-sector adoption of claims validation practices to better manage costs and mitigate risks. ● Industry fragmentation, inefficiencies and lack of scale present challenges for smaller IME services companies. The IME industry is highly fragmented and smaller IME services companies may provide IME services inefficiently and with inconsistent quality. With ongoing pressure in the IME industry to reduce costs, improve quality and improve workflow efficiency, we believe the market opportunity for IME services companies with a comprehensive portfolio of services and broad geographic coverage is significant. S-5 Our Competitive Strengths While we compete with a large number of primarily local and regional IME providers, we believe our competitive strengths include the following: Leading market positions in a stable industry . We believe, based on our knowledge of the IME market, our competitors, our acquired businesses and our potential acquisition targets, that we are the largest provider of IME services in theUnited Statesbased on revenues, and the only U.S.-based provider with significant global operations in Canada, the United Kingdom and Australia. We believe demand for IME services has historically been driven by cost containment initiatives in response to rising medical costs, the need to efficiently manage substantial administrative and regulatory requirements, and the prevalence of fraudulent claims, all of which are expected to continue. Growing brand name associated with market leading capabilities. Our brands have distinct geographic and market strengths which continue to grow stronger as we build our national and international presence. We are known by our clients as having industry leading capabilities and continue to position ourselves as the optimal IME services provider for insurance companies and other clients as well as physicians and other medical providers. As we acquire companies, we seek to maintain the relationships and recognition associated with the acquired brands. We believe that as the strength of our brands improve, we will continue to attract clients and qualified physicians and other medical providers to our medical panel. Well positioned to capture market share. With our focus on national accounts, our long-standing local relationships and our national and international footprint, we believe we are well positioned to continue to capture market share at the local and national level. We have been successful in adding national accounts to our client list as clients seek to consolidate their vendors and seek vendors with scale and a robust technology infrastructure. Our national account clients generally require the use of our services throughout their organizations. As we continue to add national accounts and proactively sell our services to our clients through our sales force, we expect to continue to gain new business and grow our market share. The quality of long-standing relationships with our clients has historically also provided consistent and recurrent demand for our services. Large, qualified and experienced medical panel. We believe our medical panel represents one of the IME industry’s leading groups of widely accessible, experienced and credible physicians and other medical providers. We have relationships with physicians and other medical providers across nearly every medical specialty. We are able to attract and retain our highly qualified medical panel through our ability to fill schedules and offer a full range of administrative services. We believe that quality of service, professionalism and speed of IME or review completion are key areas of focus for our clients and we work with our medical panel to ensure that we meet or exceed client expectations. Leading technology platform. Our proprietary and scalable technology platform, IME*Centric, streamlines our business processes and reduces administrative operating costs with industry leading coordination of patient referrals, appointment scheduling, client reporting and real-time case tracking. We believe that the complexities of the IME industry and client demand for a broader, more cost-effective portfolio of services will continue to benefit companies like us, which remain at the forefront of technological innovation. Further, the architecture of our technology platform is built in a private virtual cloud computing network, which allows us to maintain some of the industry’s most rigorous controls for data protection. We believe our emphasis on safeguarding and controlling access to data positions us favorably with clients who increasingly seek vendors with robust data security measures to comply with federal privacy regulations and to secure protections against data breaches, fines and costly remediation. Proven track record of successfully completing and integrating key acquisitions. Our growth is supplemented by selective, disciplined acquisitions to expand our geographic coverage, provide new or complementary lines of business, expand our portfolio of services and increase our market share. From the date of our founding through March 31, 2015, we have acquired50 IME services businesses and have a track record of successfully integrating acquired businesses into our operations. Through rapid and effective integration, we have been able to utilize acquired platforms to cross-sell IME services. To date, we have successfully realized several key benefits through our acquisition strategy, including (i)the scale to operate efficiently while retaining the critical local office presence, (ii)the ability to offer our clients a leading medical panel, (iii)service-specific processes which are rapidly shared throughout our entire Company and (iv)the opportunity to introduce new products and services, and enter new markets and geographic regions. S-6 Experienced management team. Our management team has an in-depth understanding of the IME industry as well as extensive experience growing companies profitably, both organically and through acquisitions. Prior to founding our Company, our senior executive team founded and operated three successful public companies. They bring extensive experience in growing businesses organically and acquisitively, having successfully integrated over100 acquisitions during their careers. Many of the members of the executive management team have worked together closely over the past18 years. Between ExamWorks’ inception and March 31, 2015, the management team has sourced and successfully completed50 acquisitions. In addition, many of these acquisitions have added experienced industry executives to our management team worldwide. Business Strategy Our objective is to continue to be a leading provider of IME services, and to build on our position as an essential and trusted service provider in claims validation and verification processes. We believe the following initiatives will allow us to continue to grow: Drive sales growth. As many of our acquired companies were family-owned businesses built on local relationships, they often did not have well-developed management strategies, policies and procedures. Additionally, they lacked the national footprint to capitalize on national business. We have been able to implement processes on a nationwide basis that require accountability, set clear sales goals, and track progress effectively, with the goal of increasing the number of IME services provided to existing clients. This, in turn, should lead to increased growth and profitability. Sell additional services to existing clients. With locations serving the United States, Canada, the United Kingdom and Australia, we are able to use our large network to efficiently share services expertise within our sales force. By accelerating the knowledge transfer and cross-selling capabilities of our sales force, we are able to offer additional IME services to existing clients (for example, peer and bill reviews to existing IME clients and with the Gould & Lamb and ASN/MedAllocators acquisitions, Medicare compliance and case management services). This will allow us to capture additional market share and grow our presence in markets by increasing utilization of our existing platform across all IME service offerings. Cross-sell into other insurance lines of business. Currently, we have clients that use our services for a specific line of business. We can increase sales to existing clients through cross-selling into additional lines of business, such as workers’ compensation, automotive, personal injury liability and disability. Pursue accretive strategic acquisitions. We believe that our fragmented industry provides many opportunities for acquisitions. We plan to continue pursuing acquisitions to grow our business in our existing markets and add new service areas and geographic regions. We have a history of successfully integrating acquired businesses, and as of March 31, 2015, we have acquired50 businesses. The acquisitions have allowed us to diversify our portfolio of services and expand our geographic footprint. S-7 Organizational Structure The diagram below depicts our organizational structure immediately following the closing of this offering. (1)Our New Credit Facility is expected to provide for a total borrowing capacity of $300.0 million. As of December31, 2014, after giving effect to the Transactions (as defined herein), we would have had $300.0 million of undrawn commitments under our New Credit Facility (without taking into account $179,000 of outstanding letters of credit). However, the credit agreement governing our New Credit Facility is expected to contain restrictive covenants, including among other things, financial covenants which may limit the amount of borrowings available to us. All of the guarantorsof the notes are expected to be borrowers under the New Credit Facility. (2)The UKIM Working Capital Facility (as defined herein) provides for total borrowing capacity of £5.0million (or approximately $7.8 million at the exchange rate on December31, 2014). As of December31, 2014, unused borrowing capacity under the UKIM Working Capital Facility was approximately $86,000. We intend to extend the term of the UKIM Working Capital Facility in connection with the completion of the Transactions. (3)The Premex Working Capital Facility (as defined herein) provides for total borrowing capacity of £26.5million (or approximately $41.2 million at the exchange on December 31, 2014). As of December31, 2014, unused borrowing capacity under the Premex Working Capital Facility was $8.5million. We intend to extend the term of the Premex Working Capital Facility in connection with the completion of the Transactions. S-8 The Refinancing Transactions We expect to use the proceeds from this offering: ● to redeem all of the $250.0million in aggregate principal amount of our outstanding9.0% senior notes due2019; ● to repay all outstanding amounts under our existing $262.5million senior secured credit facility, which matures in July2016 (the “Existing Credit Facility”); ● to pay related fees and expenses; and ● for general corporate purposes, including acquisitions. See “Use of Proceeds.” Concurrently with this offering, we expect to enter into a new senior secured revolving credit facility with Bank of America, N.A., as administrative agent (the “New Credit Facility,” and collectively with the offering and the use of proceeds outlined above, the “Transactions”), to replace the Existing Credit Facility. The maximum committed amount under the New Credit Facility will be $300.0 million. Borrowings under the New Credit Facility will be our senior secured obligations and the senior secured obligations of certain of our existing and future domestic subsidiaries, either in their capacities as co-borrowers or as guarantors, and will be secured by a first-priority security interest in substantially all of our and their assets. However, we have not received any commitment for and we can make no assurances as to the terms of the New Credit Facility or that we will enter into the New Credit Facility at all. See “Description of Other Indebtedness—New Credit Facility” for more details. Conflict of Interest Because ExamWorks intends to use the net proceeds of this offering to repay indebtedness owed to certain of the underwriters and/or their affiliates that are lenders under the Existing Credit Facility and/or holders under the 9.0% senior notes due 2019 as described under the heading “Use of Proceeds” herein, this offering is being made in compliance with Rule 5121 of the rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Accordingly, Deutsche Bank Securities Inc. is assuming the responsibilities of acting as the qualified independent underwriter in pricing the offering and conducting due diligence. No underwriter having a conflict of interest under FINRA Rule 5121 will sell to a discretionary account any security with respect to which the conflict exists, unless the member has received specific written approval of the transaction from the account holder and retains documentation of the approval in its records. See “Underwriting (Conflict of Interest)—Conflicts of Interest.” Risk Factors See the sections entitled “Risk Factors” in our Annual Report on Form10-K for the year ended December31, 2014 and in this prospectus supplement and the accompanying prospectus for a discussion of the factors you should consider carefully before deciding to invest in the notes. S-9 THE OFFERING The summary below describes the principal terms of the notes. Certain of the terms and conditions described below are subject to important limitations and exceptions. For a more detailed description of the terms and conditions of the notes, see the sections entitled “Description of the Notes.” Issuer ExamWorks Group, Inc. Notes Offered $500.0 million in aggregate principal amount of5.625% senior notes due 2023. Issue Price 100% Maturity Date The notes will mature onApril 15, 2023. Interest Interest on the notes will accrue at a rate of5.625% per annum. Interest on the notes will be payablesemi-annually in cash in arrears onApril 15andOctober 15of each year, commencing onOctober 15, 2015. Interest will accrue from the issue date of the notes. Guarantees The notes will be guaranteed, jointly and severally, on a senior unsecured basis by certain of our existing and future direct and indirect domestic subsidiaries (the “Guarantors”). Ranking The notes will be our general senior unsecured obligations, and will rank equally with our existing and future senior obligations and senior to all of our subordinated indebtedness. The guarantees of the notes will: ● rank equally with existing and future senior obligations and senior to all of the subordinated indebtedness of such subsidiaries; ● be effectively subordinated to all of our and our Guarantors’ existing and future secured debt (including our Existing Credit Facility and New Credit Facility) to the extent of the value of the assets securing that secured debt; and ● be structurally subordinated to all of the liabilities of our subsidiaries that are not guaranteeing the notes (the “Non-Guarantor Subsidiaries”), to the extent of the value of the assets of those subsidiaries. As of December 31, 2014, after giving effect to the Transactions, we would have had no amounts outstanding under our Existing Credit Facility or our New Credit Facility. However, the credit agreement governing our New Credit Facility contains restrictive covenants, including among other things, financial covenants which may limit the amount of borrowings available to us. As of December 31, 2014, our Non-Guarantor Subsidiaries had outstanding indebtedness of $40.4 million, including borrowings under the £5.0 million working capital facility provided to UK Independent Medical Services Limited by Barclays Bank PLC (the “UKIM Working Capital Facility”) and under the £26.5 million working capital facility provided to Premex Group Limitedby Barclays Bank PLC (the “Premex Working Capital Facility”), undrawn borrowings available under their credit facilities of $8.6 million, total assets, net of intercompany balances, of $370.4 million and total liabilities of $348.8 million. For the twelve months ended December 31, 2014, our Non-Guarantor Subsidiaries represented 39.6% of our revenues. S-10 Optional Redemption At any time on or afterApril 15, 2018, we may redeem some or all of the notes at the redemption prices listed under “Description of the Notes—Optional Redemption,” plus accrued and unpaid interest to the date of redemption. Prior toApril 15, 2018, we may redeem up to 40% of the aggregate principal amount of the notes with the net cash proceeds from certain equity offerings at a redemption price equal to105.625% of the aggregate principal amount of the notes, plus accrued and unpaid interest, if any, provided that at least 60% of the original aggregate principal amount of the notes remains outstanding after redemption. In addition, we may redeem some or all of the notes at any time prior toApril 15, 2018 at a redemption price equal to 100% of the principal amount of the notes plus a make whole premium described in “Description of the Notes—Optional Redemption” plus accrued and unpaid interest. Change of Control Offer If a change of control occurs, we must give holders of the notes the opportunity to sell us their notes at 101% of aggregate principal amount of the notes, plus accrued and unpaid interest. We might not be able to pay the holders the required price for notes you present to us at the time of a change of control because: ● we might not have enough funds at that time; or ● the terms of our senior debt may prevent us from paying. Asset Sale Proceeds If we or our subsidiaries engage in asset sales, we generally must either invest the net cash proceeds from such sales in our business within a period of time, prepay senior debt or make an offer to purchase a principal amount of the notes equal to the excess net cash proceeds. The purchase price of the notes will be 100% of their principal amount, plus accrued interest. Certain Indenture Provisions The indenture governing the notes will contain covenants limiting our (and our restricted subsidiaries’) ability to: ● incur additional debt or issue certain preferred shares; ● pay dividends on, redeem or repurchase our capital stock; ● make investments; ● create certain liens; ● sell certain assets; ● enter into agreements that restrict the ability of our restricted subsidiaries to make dividend or other repayments to us; ● guarantee indebtedness; ● engage in transactions with affiliates; and ● consolidate, merge or transfer all or substantially all of our assets and the assets of our subsidiaries on a consolidated basis. These covenants are subject to a number of important limitations and exceptions. See “Description of the Notes—Certain Covenants.” S-11 Use of Proceeds We intend to use the proceeds from this offering (i) to redeem all of the $250.0 million in aggregate principal amount of our outstanding 9.0% senior notes due 2019, (ii) to repay all outstanding borrowings under our Existing Credit Facility, (iii) to pay related fees and expenses and (iv) for general corporate purposes, including acquisitions. Risk Factors Investing in the notes involves substantial risks. See “Risk Factors,” beginning on page S-13, for a description of certain of the risks you should consider before investing in the notes. Conflict of Interest Because ExamWorks intends to use the net proceeds of this offering to repay indebtedness owed to certain of the underwriters and/or their affiliates that are lenders under the Existing Credit Facility and/or holders under the 9.0% senior notes due 2019 as described under the heading “Use of Proceeds” herein, this offering is being made in compliance with FINRA Rule 5121. Accordingly, Deutsche Bank Securities Inc. is acting as the qualified independent underwriter in pricing the offering and conducting due diligence. No underwriter having a conflict of interest under FINRA Rule 5121 will sell to a discretionary account any security with respect to which the conflict exists, unless the member has received specific written approval of the transaction from the account holder and retains documentation of the approval in its records. See “Underwriting (Conflict of Interest)—Conflicts of Interest.” Book-Entry Form The notes will be issued in the form of one or more fully registered global notes, which will be deposited with, or on behalf of, The Depository Trust Company (the “Depositary”), New York, New York and registered in the name of Cede & Co., the Depositary’s nominee. Beneficial interests in the global notes will be represented through book-entry accounts of financial institutions acting on behalf of beneficial owners as direct and indirect participants in the Depositary. Investors may elect to hold interests in the global notes through either the Depositary (in the United States), or Clearstream Banking Luxembourg S.A. or Euroclear Bank S.A./N.V. as operator of the Euroclear System (in Europe), if they are participants in those systems, or indirectly through organizations that are participants in those systems. Absence of an Established Market for the Notes The notes will be a new class of securities for which there is currently no market . Although the underwriters have advised us that they currently intend to make a market in the notes, they are not obligated to do so, and they may discontinue any market making activities with respect to the notes at any time without notice. Accordingly, a liquid market for the notes may not develop or be maintained. MaterialU.S. Federal I ncome Tax Considerations For a discussion of material U.S. federal income tax consequences related to the ownership and disposition of the notes, see the section entitled “Material U.S. Federal Income Tax Considerations.” Governing Law The notes and the indenture under which they will be issued will be governed by New York law. S-12 RISK FACTORS Your investment in the notes involves certain risks. Before you invest in the notes, in consultation with your own financial and legal advisers, you should carefully consider, among other matters, the following discussion of risks relating to the notes and the discussion of risks relating to our business under the caption “ Risk Factors ” in the accompanying prospectus and under the heading “ Risk Factors ” in our Annual Report on Form 10-K for the year ended December 31, 2014, which are incorporated herein by reference. These risk factors may be amended, supplemented or superseded from time to time by risk factors contained in other Exchange Act reports that we file with the SEC, which will be incorporated herein by reference, or by a post-effective amendment to the registration statement of which this prospectus supplement forms a part. In addition, new risks may emerge at any time, and we cannot predict such risks or estimate the extent to which they may affect our financial performance. Risks Related to the Notes Our substantial indebtedness could materially adversely affect our financial health and prevent us from fulfilling our obligations under the notes. Upon completion of the Transactions, we will have a substantial amount of indebtedness. As of December31, 2014, after giving effect to the Transactions, we would have had $540.4 million of total indebtedness. Our substantial debt obligations could have important consequences to you. For example, it could: ● make it more difficult for us to satisfy our obligations with respect to the notes; ● increase our vulnerability to general adverse economic and industry conditions; ● require us to dedicate a substantial portion of our cash flow from operations to payments on our debt obligations, thereby reducing the availability of our cash flow to fund working capital, capital expenditures, acquisitions and investments and other general corporate purposes; ● limit our flexibility in planning for, or reacting to, changes in our business and the markets in which we operate; ● place us at a competitive disadvantage compared to our competitors that have less debt; and ● limit our ability to borrow additional funds. The occurrence of any one of these events could have a material adverse effect on our business, financial condition, cash flows, results of operations, prospects or ability to satisfy our obligations under the notes. Despite the level of our indebtedness, we may still incur significantly more indebtedness. This could further increase the risks associated with our indebtedness. Despite our current level of indebtedness and our level of indebtedness after giving effect to the Transactions, we and our subsidiaries may be able to incur significant additional indebtedness, including secured indebtedness. In the future, although the indenture and the New Credit Facility will contain restrictions on our and our subsidiaries’ ability to incur additional indebtedness, these restrictions are subject to a number of qualifications and exceptions, and, under certain circumstances, the indebtedness incurred in compliance with such restrictions could be substantial. If new indebtedness is added to our and our subsidiaries’ debt levels, the related risks that we and they face will be increased, and we may not be able to meet all of our debt obligations, including repayment of the notes, in whole or in part. S-13 We will require a significant amount of cash to service our debt obligations. Our ability to generate cash depends on many factors beyond our control, including cash flow from our operating subsidiaries. Our ability to make payments on and to refinance our debt, including the notes, and to fund planned capital expenditures, expansion efforts and our acquisition strategy will depend on our ability to generate cash in the future. This, to a certain extent, is subject to general economic, financial, competitive and other factors that are beyond our control. We have no operations except for those conducted through our operating subsidiaries. Accordingly, our only material source of cash, including cash to make payments on or redeem the notes, comes from distributions with respect to our ownership interests in our operating subsidiaries that are derived from the earnings and cash flow generated by such operating subsidiaries. Distributions to us from our operating subsidiaries will depend on: ● the financial performance of our operating subsidiaries; ● covenants contained in our debt agreements, including the agreements governing the notes offered hereby and the New Credit Facility; ● covenants contained in other agreements to which we or our subsidiaries are or may become subject; ● business and tax considerations; and ● applicable law, including laws regarding the payment of distributions. In the future, our business may not generate sufficient cash flow from operations. Our currently anticipated growth in net sales and cash flow may not be realized on schedule and future borrowings may not be available to us in an amount sufficient to enable us to repay indebtedness, including the notes, or to fund other liquidity needs. We may need to refinance all or a portion of our indebtedness, including the notes, on or before maturity. We may not be able to refinance any of our indebtedness on commercially reasonable terms or at all. A holder’s right to receive payments on the notes is effectively subordinated to the rights of our existing and future secured creditors. Further, the guarantees of the notes by the subsidiary guarantors are effectively subordinated to the subsidiary guarantors’ existing and future secured debt. Holders of our secured debt and the secured debt of the subsidiary guarantors will have claims that are superior to the claims of holders of the notes to the extent of the value of the assets securing the other debt. Notably, we and certain of our subsidiaries, including the Guarantors, are parties to credit facilities, which are secured by liens on, among other things, our accounts receivable, inventory and fixed assets. The notes will be effectively subordinated to that secured debt. In the event of any distribution or payment of our assets in any foreclosure, dissolution, winding-up, liquidation, reorganization or other bankruptcy proceeding, holders of secured debt will have prior claim to our assets that constitute their collateral. Holders of the notes will participate ratably with all holders of our senior unsecured debt, and potentially with all of our other general creditors, based upon the respective amounts owed to each holder or creditor, in our remaining assets. We may apply proceeds of certain asset sales to reduce our secured debt or other secured obligations, but such application will not permanently reduce our ability to incur secured debt and other secured obligations under the indenture governing the notes in the future. In any of the foregoing events, we may not have sufficient assets to pay amounts due on the notes. As a result, holders of the notes may receive less, ratably, than holders of secured debt. As of December31, 2014, after giving effect to the Transactions, we would have had no amounts outstanding under our Existing Credit Facility or under our New Credit Facility. However, the credit agreement governing our New Credit Facility is expected to contain restrictive covenants, including among other things, financial covenants which may limit the amount of borrowings available to us. We may use borrowings under our New Credit Facility for future growth, including the funding of acquisitions. S-14 The notes and the related guarantees will also be structurally subordinated in right of payment to the indebtedness and other liabilities of our Non-Guarantor Subsidiaries. Your right to receive payments on the notes could be adversely affected if any of our Non-Guarantor Subsidiaries declares bankruptcy, liquidates or reorganizes. Certain of our subsidiaries will not guarantee the notes. As of December31, 2014, our Non-Guarantor Subsidiaries had outstanding indebtedness of $40.4million, undrawn borrowings available under their credit facilities of $8.6million, total assets, net of intercompany balances, of $370.4million and total liabilities of $348.8million. For the twelve months ended December31, 2014, our Non-Guarantor Subsidiaries represented39.6% of our revenues. To the extent we consummate additional international acquisitions, this will increase the Non-Guarantor percentage of revenue and total liabilities. Because the creditors of our Non-Guarantor Subsidiaries have direct claims on such subsidiaries and their assets, your claims as holders of the notes are “structurally subordinated” to any existing and future liabilities of our Non-Guarantor Subsidiaries. This means that the creditors of the Non-Guarantor Subsidiaries have priority in their claims on the assets of such Non-Guarantor Subsidiaries over our creditors. Accordingly, if a bankruptcy, liquidation or reorganization of any Non-Guarantor Subsidiary occurs, holders of its indebtedness and its creditors will generally be entitled to payment of their claims from the assets of that subsidiary before any assets are made available for distribution to us. See “Description of the Notes.” If we default on our obligations to pay our indebtedness, we may not be able to make payments on the notes. Any default under the agreements governing our indebtedness, including a default under the credit agreement governing our New Credit Facility, that is not waived by the required lenders, and the remedies sought by the holders of such indebtedness, could prevent us from paying principal, premium, if any, and interest on the notes and substantially decrease the market value of the notes. If we are unable to generate sufficient cash flow and are otherwise unable to obtain funds necessary to meet required payments of principal, premium, if any, and interest on our indebtedness, or if we otherwise fail to comply with the various covenants, including financial and operating covenants, in the instruments governing our indebtedness (including covenants in the credit agreement governing our New Credit Facility and the indenture governing the notes offered hereby), we could be in default under the terms of the agreements governing such indebtedness, including the credit agreement governing our New Credit Facility and the indenture governing the notes offered hereby. In the event of such default, the holders of such indebtedness could elect to declare all the funds borrowed thereunder to be due and payable, together with accrued and unpaid interest, the lenders under our New Credit Facility could elect to terminate their commitments thereunder, cease making further loans and institute foreclosure proceedings against our assets, and we could be forced into bankruptcy or liquidation. If our operating performance declines, we may in the future need to obtain waivers from the required lenders under our New Credit Facility to avoid being in default. If we breach our covenants under the credit agreement governing our New Credit Facility and seek a waiver, we may not be able to obtain a waiver from the required lenders. If this occurs, we would be in default under the credit agreement governing our New Credit Facility, the lenders could exercise their rights as described above and we could be forced into bankruptcy or liquidation. The terms of our indebtedness contain covenants that will restrict our ability to engage in certain transactions and may impair our ability to respond to changing business and economic conditions. Following the completion of the Transactions, the terms of our outstanding indebtedness will impose operating and financial restrictions on us and our subsidiaries. The restrictions that will be imposed under these debt instruments will include, among other things, limitations on our ability to: ● incur additional debt or issue certain preferred shares; ● pay dividends on, redeem or repurchase our capital stock or make other restricted payments; ● make investments; ● create certain liens; S-15 ● sell certain assets; ● enter into agreements that restrict the ability of our subsidiaries to make dividend or other payments to us; ● guarantee indebtedness; ● engage in transactions with affiliates; ● prepay, repurchase or redeem the notes offered hereby; ● create or designate unrestricted subsidiaries; and ● consolidate, merge or transfer all or substantially all of our assets and the assets of our subsidiaries on a consolidated basis. These restrictive covenants may limit our ability to expand our operations, pursue our business strategies and react to events and opportunities as they unfold or present themselves. If we are unable to capitalize on future business opportunities, our business may be harmed. Our ability to comply with these provisions may be affected by general economic conditions, industry conditions and other events beyond our control. As a result, we may not be able to comply with these covenants. Our failure to comply with the covenants contained in our New Credit Facility or the indenture governing the notes, including failure as a result of events beyond our control, could result in an event of default, which could materially and adversely affect our operating results and our financial condition. A court could void our Guarantors’ guarantees of the notes under fraudulent transfer laws. Although the guarantees provide you with a direct claim against the assets of the Guarantors, under the federal bankruptcy laws and comparable provisions of state fraudulent transfer laws, a guarantee could be voided, or claims with respect to a guarantee could be subordinated to all other debts of that Guarantor. In addition, a bankruptcy court could void (i.e., cancel) any payments by that Guarantor pursuant to its guarantee and require those payments to be returned to the Guarantor or to a fund for the benefit of the other creditors of the Guarantor. The bankruptcy court might take these actions if it found, among other things, that when a Guarantor executed its guarantee (or, in some jurisdictions, when it became obligated to make payments under its guarantee): ● such Guarantor received less than reasonably equivalent value or fair consideration for the incurrence of its guarantee; and ● such Guarantor: o was (or was rendered) insolvent by the incurrence of the guarantee; o was engaged or about to engage in a business or transaction for which its assets constituted unreasonably small capital to carry on its business; o intended to incur, or believed that it would incur, obligations beyond its ability to pay as those obligations matured; or o was a defendant in an action for money damages, or had a judgment for money damages docketed against it and, in either case, after final judgment, the judgment was unsatisfied. A bankruptcy court would likely find that a Guarantor received less than fair consideration or reasonably equivalent value for its guarantee to the extent that it did not receive direct or indirect benefit from the issuance of the notes. A bankruptcy court could also void a guarantee if it found that the Guarantor issued its guarantee with actual intent to hinder, delay or defraud creditors. Although courts in different jurisdictions measure solvency differently, in general, an entity would be deemed insolvent if the sum of its debts, including contingent and unliquidated debts, exceeds the fair value of its assets, or if the present fair saleable value of its assets is less than the amount that would be required to pay the expected liability on its debts, including contingent and unliquidated debts, as they become due. S-16 We cannot predict what a standard court would apply in order to determine whether a Guarantor was insolvent as of the date it issued the guarantee or whether, regardless of the method of valuation, a court would determine that the Guarantor was insolvent on that date, or whether a court would determine that the payments under the guarantee constituted fraudulent transfers or conveyances on other grounds. If a guarantee is deemed to be a fraudulent transfer, it could be voided altogether, or it could be subordinated to all other debts of the Guarantor. In such case, any payment by the Guarantor pursuant to its guarantee could be required to be returned to the Guarantor or to a fund for the benefit of the creditors of the Guarantor. If a guarantee is voided or held unenforceable for any other reason, holders of the notes would cease to have a claim against the Guarantor based on the guarantee and would be creditors only of the Company and any Guarantor whose guarantee was not similarly voided or otherwise held unenforceable. We may not be able to satisfy our obligations to holders of the notes upon a change of control. Upon the occurrence of a “change of control,” as defined in the indenture governing the notes, each holder of notes will have the right to require us to purchase the notes at a price equal to101% of the principal amount, together with any accrued and unpaid interest as of the date of repurchase. Our failure to purchase, or give notice of purchase of, the notes would be a default under the indenture, which would in turn be a default under our New Credit Facility or other indebtedness. Furthermore, a change of control may constitute an event of default under our New Credit Facility or other indebtedness. A default under our New Credit Facility or other indebtedness would result in an event of default under the indenture if the lenders were to accelerate the debt under our New Credit Facility or other indebtedness. If a change of control occurs, we may not have enough assets to satisfy all obligations under the indenture related to the notes and our other debt instruments. The source of funds for any purchase of notes pursuant to a change of control will be our available cash or cash generated from our operations or other sources, including borrowings, sales of assets or sales of equity. If we did not have sufficient cash on hand, we could seek to refinance the indebtedness under our New Credit Facility, the notes or other indebtedness or obtain a waiver from the lenders or the holders of the notes. We may not be able to obtain a waiver or refinance our indebtedness on commercially reasonable terms, if at all. In addition, the terms of our New Credit Facility will limit our ability to purchase the notes in those circumstances and any of our future debt agreements may contain similar restrictions and provisions. If the holders of the notes exercise their rights to require us to repurchase all of the notes upon a change of control, the financial effect of this repurchase could cause a default under our other debt, even if the change of control itself would not cause a default. Accordingly, we may not have sufficient funds at the time of the change of control to make the required repurchase of notes or our New Credit Facility or other indebtedness may not allow such repurchase. Note holders may not be entitled to require us to repurchase the notes in connection with certain transactions because the term “all or substantially all” in the context of a change of control has no clearly established meaning under relevant law. One of the ways a change of control can occur under the indenture governing the notes is upon a sale of all or substantially all of our assets. The meaning of the phrase “all or substantially all” as used in that definition varies according to the facts and circumstances of the subject transaction, has no clearly established meaning under applicable law and is subject to judicial interpretation. Accordingly, in certain circumstances there may be a degree of uncertainty in ascertaining whether a particular transaction would involve a disposition of “all or substantially all” of the assets of a person and therefore it may be unclear whether a change of control has occurred and whether you have the right to require us to repurchase the notes. S-17 The trading prices for the notes will be directly affected by many factors, including our credit ratings, many of which are beyond our and our management’s control. Credit rating agencies continually revise their ratings for companies they follow, including us. Any ratings downgrade could adversely affect the trading price of the notes, or the trading market for the notes, to the extent a trading market for the notes develops. The condition of the financial and credit markets and prevailing interest rates have fluctuated in the past and are likely to fluctuate in the future and any fluctuation may impact the trading price of the notes. An active trading market may not develop for the notes, which would limit your ability to resell. The notes are new issues of securities. There is no active public trading market for the notes, and we do not intend to apply for listing of the notes on a securities exchange. The liquidity of the trading market in the notes and the market prices quoted for the notes may be adversely affected by changes in the overall market for this type of securities and by changes in our financial performance or prospects or in the prospects for companies in our industry generally. As a consequence, an active trading market may not develop for the notes, you may not be able to sell the notes, or, even if you can sell the notes, you may not be able to sell them at an acceptable price. A lowering or withdrawal of the ratings assigned to our debt securities by rating agencies may increase our future borrowing costs and reduce our access to capital. Our debt currently has a non-investment grade rating, and there can be no assurances that any rating assigned will remain for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency if, in that rating agency’s judgment, future circumstances relating to the basis of the rating, such as adverse changes, so warrant. A lowering or withdrawal of the ratings assigned to our debt securities by rating agencies may increase our future borrowing costs and reduce our access to capital, which could have a material adverse impact on our financial condition, cash flows and results of operations. S-18 USE OF PROCEEDS We intend to use the proceeds from this offering (i)to redeem all of the $250.0million in aggregate principal amount of our outstanding9.0% senior notes due2019, (ii)to repay all outstanding borrowings under our Existing Credit Facility, (iii)to pay related fees and expenses and (iv)for general corporate purposes, including acquisitions. We expect to provide notice of redemption, pursuant to the terms of the indenture governing our outstanding 9.0% senior notes due 2019, to the holders of these notes on or around the completion of this offering, and to redeem the notes at a price equal to 100% of the principal amount of the notes plus the “make-whole” premium and any accrued and unpaid interest to, but not including, the date of redemption as specified in the notice. Pending these uses, we intend to invest net proceeds in interest-bearing, short-term investments. Current borrowings under our Existing Credit Facility were used for general corporate purposes, including acquisitions, and are approximately $143.9 million as of December 31, 2014. The borrowings have an all in interest rate of LIBOR plus 300 basis points. Our Existing Credit Facility matures in July2016; however, we intend to terminate andrepay all amounts outstanding under the Existing Credit Facility using the proceeds from this offering. Certain of the underwriters and/or their affiliates may be holders of the 9.0% senior notes due 2019, and as a result, will receive a portion of the proceeds of this offering.Bank of America, N.A., an affiliate of Merrill Lynch, Pierce, Fenner & Smith Incorporated, serves as Administrative Agent, Lender, Swing Line Lender and L/CIssuer under the Existing Credit Facility and will receive a portion of the proceeds of this offering.Affiliates of Fifth Third Securities, Inc., SunTrust Robinson Humphrey, Inc., Wells Fargo Securities, LLC, Barclays Capital Inc. and Goldman, Sachs & Co. are Lenders under the Existing Credit Facility and will receive a portion of the proceeds of this offering. Therefore, such underwriters (or their affiliates) will receive more than 5% of the net proceeds from this offering through the repayment of such debt. This offering is therefore being made in compliance with Rule 5121 of the rules of FINRA, and Deutsche Bank Securities Inc. is assuming the responsibilities of acting as a qualified independent underwriter in pricing the offering and conducting due diligence. Aside from its relative portion of the underwriting discount set on forth on the cover page of this prospectus supplement, Deutsche Bank Securities Inc. will not receive any fees for serving as a qualified independent underwriter in connection with this offering. We have agreed to indemnify Deutsche Bank Securities Inc. against liabilities incurred in connection with acting as the qualified independent underwriter, including liabilities under the U.S. Securities Act of 1933, as amended (the "Securities Act"), and the U.S. Securities Exchange Act of 1934, as amended (the "Exchange Act"). No underwriter having a conflict of interest under FINRA Rule 5121 will sell to a discretionary accounting security with respect to which the conflict exists, unless the member has received specific written approval of the transaction from the account holder and retains documentation of the approval in its records.
